UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 ¨TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 0-50765 VILLAGE BANK AND TRUST FINANCIAL CORP. (Exact name of registrant as specified in its charter) Virginia 16-1694602 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 15521 Midlothian Turnpike, Midlothian, Virginia (Address of principal executive offices) (Zip code) 804-897-3900 (Registrant’s telephone number, including area code) Indicate by check whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o(Do not check if smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. 4,243,378 shares of common stock, $4.00 par value, outstanding as of August 3, 2011 1 Village Bank and Trust Financial Corp. Form 10-Q TABLE OF CONTENTS Part I – Financial Information Item 1.Financial Statements Consolidated Balance Sheets June 30, 2011 (unaudited) and December 31, 2010 3 Consolidated Statements of Income For the Three and Six Months Ended June 30, 2011 and 2010 (unaudited) 4 Consolidated Statements of Stockholders’ Equity For the Six Months Ended June 30, 2011 and 2010 (unaudited) 5 Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2011 and 2010 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3.Quantitative and Qualitative Disclosures About Market Risk 46 Item 4. Controls and Procedures 46 Part II – Other Information Item 1.Legal Proceedings 47 Item 1A. Risk Factors 47 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 3.Defaults Upon Senior Securities 47 Item 4.(Removed and Reserved) 47 Item 5.Other Information 47 Item 6.Exhibits 47 Signatures 48 2 PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS Village Bank and Trust Financial Corp. and Subsidiary Consolidated Balance Sheets June 30, 2011 (Unaudited) and December 31, 2010 June 30, December 31, Assets Cash and due from banks $ $ Federal funds sold Total cash and cash equivalents Investment securities available for sale Loans held for sale Loans Outstandings Allowance for loan losses ) ) Deferred fees and costs Premises and equipment, net Accrued interest receivable Bank owned life insurance Other real estate owned Other assets $ $ Liabilities and Stockholders' Equity Liabilities Deposits Noninterest bearing demand $ $ Interest bearing Total deposits Long-term debt - trust preferred securities Federal Home Loan Bank advances Other borrowings Accrued interest payable Other liabilities Total liabilities Stockholders' equity Preferred stock, $4 par value, $1,000 liquidation preference, 1,000,000 shares authorized, 14,738 shares issued and outstanding Common stock, $4 par value - 10,000,000 shares authorized 4,243,378 shares issued and outstanding at June 30, 2011 4,238,416 shares issued and outstanding at December 31, 2011 Additional paid-in capital Retained earnings (deficit) ) ) Common stock warrant Discount on preferred stock ) ) Accumulated other comprehensive income (loss) ) Total stockholders' equity $ $ See accompanying notes to consolidated financial statements 3 Village Bank and Trust Financial Corp. and Subsidiary Consolidated Statements of Income Three and Six Months Ended June 30, 2011 and 2010 (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Interest income Loans $ Investment securities Federal funds sold Total interest income Interest expense Deposits Borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Service charges and fees Gain on sale of loans Gain (loss) on sale of assets 19 Rental Income Other Total noninterest income Noninterest expense Salaries and benefits Occupancy Equipment Supplies Professional and outside services Advertising and marketing Other real estate owned expenses Other operating expenses Total noninterest expense Net income (loss) before income taxes Income tax benefit Net income Preferred stock dividends and amortization of discount Net income (loss) available to common shareholders $ $ $ ) $ Earnings (loss) per share, basic $ $ $ ) $ Earnings (loss) per share, diluted $ $ $ ) $ See accompanying notes to consolidated financial statements 4 Village Bank and Trust Financial Corp. and Subsidiary Consolidated Statements of Stockholders' Equity and Comprehensive Income Six Months Ended June 30, 2011 and 2010 (Unaudited) Accumulated Additional Retained Discount on Other Preferred Common Paid-in Earnings Preferred Comprehensive Stock Stock Capital (Deficit) Warrant Stock Income (loss) Total Balance, December 31, 2010 $ ) $ $ ) $ ) $ Amortization of preferred stock - - discount - ) - - Preferred stock dividend - - ) - - - ) Issuance of common stock - ) - Stock based compensation Minimum pension adjustment (net of income taxes of $2,917) - Net income - Change in unrealized gain on investment securities available-for-sale, net of reclassification and tax effect - Total comprehensive income - Balance, June 30, 2011 $ ) $ $ ) $ $ Balance, December 31, 2009 $ ) $ $ ) $ ) $ Amortization of preferred stock - - discount - - ) - - Preferred stock dividend - - ) - - - ) Issuance of common stock - ) - Stock based compensation Minimum pension adjustment - (net of income taxes of $2,917) - Net income - Change in unrealized gain on investment securities available-for-sale, net of reclassification and tax effect - Total comprehensive income - Balance, June 30, 2010 $ ) $ $ ) $ $ See accompanying notes to consolidated financial statements. 5 Village Bank and Trust Financial Corp. and Subsidiary Consolidated Statements of Cash Flows Six Months Ended June 30, 2011 and 2010 (Unaudited) Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Deferred income taxes ) ) Provision for loan losses Write-down of other real estate owned Gain on securities sold ) ) Gain on loans sold ) ) (Gain) loss on sale of premises and equipment - ) Gain on sale of other real estate owned ) Stock compensation expense Proceeds from sale of other real estate owned Proceeds from sale of mortgage loans Origination of mortgage loans for sale ) ) Amortization of premiums and accrection of discounts on securities, net Decrease in interest receivable ) Increase in bank owned life insurance ) ) (Increase) decreasein other assets Increase (decrease) in interest payable ) Decrease in other liabilities ) Net cash provided by (used in) operating activities ) Cash Flows from Investing Activities Purchases of available for sale securities ) ) Proceeds from the sale or calls of available for sale securities Proceeds from maturities and principal payments ofavailable for sale securities Net decrease (increase) in loans ) Purchases of premises and equipment ) ) Proceeds from sale of premises and equipment - Net cash provided by investing activities Cash Flows from Financing Activities Net increase in deposits Net increase (decrease) in Federal Home Loan Bank Advances ) Net increase (decrease) in other borrowings ) Dividends on preferred stock ) ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental Schedule of Non Cash Activities Real estate owned assets acquired in settlement of loans $ $ See accompanying notes to consolidated financial statements. 6 Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1 - Principles of presentation Village Bank and Trust Financial Corp. (the “Company”) is the holding company of Village Bank (the “Bank”).The consolidated financial statements include the accounts of the Company, the Bank and the Bank’s three wholly-owned subsidiaries, Village Bank Mortgage Company, Village Insurance Agency, Inc., and Village Financial Services Company.All material intercompany balances and transactions have been eliminated in consolidation. The Company’s financial statements are prepared in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”) which, principally consist of the Financial Accounting Standards Board Accounting Standards Codification (“FASB Codification”). FASB Codification Topic 105: Generally Accepted Accounting Principles establishes the FASB codification as the source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in conformity with generally accepted accounting principles. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal securities laws are also sources of authoritative guidance for SEC registrants. All guidance contained in the FASB Codification carries an equal level of authority. All non-grandfathered, non-SEC accounting literature not included in the FASB Codification is superseded and deemed non-authoritative. In the opinion of management, the accompanying condensed consolidated financial statements of the Company have been prepared on the accrual basis in accordance with generally accepted accounting principles for interim financial information.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.However, all adjustments that are, in the opinion of management, necessary for a fair presentation have been included.The results of operations for the three and six month periods ended June 30, 2011 are not necessarily indicative of the results to be expected for the full year ending December 31, 2011.The unaudited interim financial statements should be read in conjunction with the audited financial statements and notes to financial statements that are presented in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010 as filed with the Securities and Exchange Commission. Note 2 - Use of estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the balance sheets and statements of income for the period.Actual results could differ significantly from those estimates.A material estimate that is particularly susceptible to significant change in the near term relates to the determination of the allowance for loan losses. Note 3 - Earnings (loss) per common share The following table presents the basic and diluted earnings per share computations: 7 Three Months Ended June 30, Six Months Ended June 30, Numerator Net income (loss) - basic and diluted $ Preferred stock dividend and accretion Net income (loss) available to common shareholders $ $ $ ) $ Denominator Weighted average shares outstanding - basic Dilutive effect of common stock options and restricted stock awards - Weighted average shares outstanding - diluted Earnings (loss) per share - basic and diluted Earnings (loss) per share - basic $ $ $ ) $ Effect of dilutive common stock options - Earnings (loss) per share - diluted $ $ $ ) $ Outstanding options and warrants to purchase common stock were considered in the computation of diluted earnings per share for the periods presented.Stock options for 310,205 shares of common stock were not included in computing diluted earnings per share for the three and six month ended June 30, 2011 because their effects were anti-dilutive.Warrants to acquire 499,029 shares of common stock were not included in computing earnings per share in 2011 and 2010 because their effects were also anti-dilutive. Note 4 – Loans and Allowance for Loan Losses The following table presents the composition of our loan portfolio (excluding mortgage loans held for sale) at the dates indicated. June 30, 2011 December 31, 2010 Amount % Amount % Commercial $ % $ % Real estate - Construction, land development & other loans % % Real estate - Commercial % % Real estate - 1-4 Residential % % Consumer % % Total loans % % Deferred loan cost (unearned income), net Less: Allowance for loan losses ) ) Total loans, net $ $ The Company assigns risk rating classifications to its loans.These risk ratings are divided into the following groups: · Risk rated 1 to 4 loans are considered of sufficient quality to preclude an adverse rating.1-4 assets generally are well protected by the current net worth and paying capacity of the obligor or by the value of the asset or underlying collateral; 8 · Risk rated 5 loans are defined as having potential weaknesses that deserve management’s close attention; · Risk rated 6 loans are inadequately protected by the current sound worth and paying capacity of the obligor or of the collateral pledged, if any, and; · Risk rated 7 loans have all the weaknesses inherent in substandard loans, with the added characteristics that the weaknesses make collection or liquidation in full, on the basis of currently existing facts, conditions and values, highly questionable and improbable. Risk Rated Risk Rated Risk Rated Risk Rated Total 1-4 5 6 7 Loans Commercial $ Real estate - Construction, land development & other loans - Real estate - Commercial Real estate - 1-4 Residential Consumer Total loans $ The following table presents the aging of the recorded investment in past due loans and leases as of June 30, 2011: Greater Investment > 30-59 Days 60-89 Days Than Total Past Total 90 Days and Past Due Past Due 90 Days Due Current Loans Accruing Commercial $ $ $
